Citation Nr: 1138624	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  05-16 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include being secondary to the appellant's service-connected type 2 diabetes mellitus.

2.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus type 2, with erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The appellant served on active duty from January 1968 to January 1970, including combat service in the Republic of Vietnam, and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in May 2004 and August 2004 of the Jackson, Mississippi, Florida, Department of Veterans Affairs (VA), Regional Office (RO); which in part, respectively denied (1) a disability rating in excess of 20 percent for diabetes mellitus, type 2, with erectile dysfunction, and (2) service connection for peripheral neuropathy of the left and right upper extremities.  

The Veteran testified at a Decision Review Officer hearing in November 2004.

In a December 2009 decision the Board remanded these claims to the RO.  In that decision the Board also denied service connection for an eye disability to include glaucoma and granted a 100 percent disability rating for PTSD for the entire appeal.  To implement the PTSD rating claim decision of the Board, in a January 2010 rating decision the RO assigned an effective date of May 24, 2004, for assignment of a 100 percent disability rating for anxiety reaction and PTSD with alcohol abuse.  As a result of these actions, the eye disability service connection claim and psychiatric disability rating claim are no longer on appeal before the Board.  

The December 2009 remand also included claims of service connection for (1) a skin disorder and (2) a nail fungus disability.  In February 2011, the RO granted service connection for the two disorders, identified by the RO as a single disability of dermatophytosis consisting of tinea manuum, tinea pedis and tinea unguium, and tinea corporis.  Thus these issues are no longer before the Board.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran does not have a chronic condition of peripheral neuropathy of the upper extremities.

2.  The preponderance of the evidence shows that Veteran's diabetes mellitus type 2 requires insulin and a restricted diet but has not require him to limit his activities.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the upper extremities was not incurred in or aggravated during military service; may not be presumed to have been so incurred; and is not proximately due to or the result of a service-connected disease or disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).

2.  The criteria have not been met for a disability rating higher than 20 percent for diabetes mellitus type 2.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.115b, 4.119, Diagnostic Codes 7522, 7913 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Though notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matter decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial, and the Veteran has been provided all information needed for a reasonable person to prove the claim.  In any event, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently vacated the previous decision of the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

The VCAA duty to notify was satisfied generally by way of letters sent to the appellant in between March 2004 and June 2010, which in combination fully addressed the notice elements.  The RO informed the Veteran of the specific criteria to substantiate his claim for service connection and for a higher disability rating for his service-connected diabetes mellitus type 2 with erectile dysfunction.  These letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  The RO has also provided adequate notice of how effective dates are assigned and the claims were readjudicated most recently in a February 2011 supplemental statement of the case.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The Board finds that all necessary development has been accomplished and the Board will proceed with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA and private treatment records.  The Board notes that the Veteran was afforded VA examinations regarding his claims.  VA examined the medical history of the claimed conditions for compensation purposes addressing these claims.  Findings from the examination report are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Service Connection Claim

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection will be presumed for certain chronic diseases, including organic disease of the nervous system, on a rebuttable basis, if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno, 6 Vet. App. at 470.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

If a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, then 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt here is defined as doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).

The report of an October 2005 VA neurological disorders examination shows that the Veteran reported on numbness he had in the lower extremities and of numbness in the fingers.  On examination the examiner recorded findings with respect to the lower extremities; and also made findings overall that motor strength was 5/5 with normal tone, bulk, dexterity, and coordination; that vibration and position sense was intact; that reflexes were 2+ and equal; and that screening labs were negative.  The report contains an assessment of diabetic polyneuropathy with mild sensory loss in the lower extremities.  The report shows that the examiner did not diagnose any upper extremity neuropathy disorder.

The report of a March 2010 VA examination shows that the examiner specifically evaluated the Veteran for any neuropathy of the upper extremities after review of the claims file.  The Veteran reported complaints of numbness in the fingers from time to time; and trouble with buttons, but he manages to tie laces okay.  On examination, sensory was intact to fine touch, temperature, vibration, and position.  Reflexes were 1-2+ and equal.  The report contains an assessment that the Veteran had no motor or sensory deficits that would suggest the presence of diabetic neuropathy.

In summary, the Veteran asserts service connection for peripheral neuropathy of the upper extremities, to include as being secondary to the appellant's service-connected type 2 diabetes mellitus.  On careful review of all of the medical evidence of record, the competent medical evidence does not show a diagnosis pertaining to peripheral neuropathy of the upper extremities.  As discussed above, during recent VA examination in March 2010, examination revealed no findings identified as being of the upper extremities.  After review of the claims file and examination, the report contains an assessment that the Veteran had no motor or sensory deficits that would suggest the presence of diabetic neuropathy.  

To the extent the Veteran claims service connection for peripheral neuropathy of the upper extremities on the basis of any pain symptoms that are not part of his claimed neuropathy of the feet, the Board notes that pain alone is not a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, absent competent evidence of a present peripheral nerve disability of the upper extremities as claimed by the Veteran, service connection for peripheral neuropathy of the upper extremities is not warranted.

II.  Merits of the Disability Rating Claim

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

If a Veteran appeals a rating decision seeking an increased rating for a disability for which service connection has already been established, such as here, then the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  More recently the Court has held that even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  

The Veteran's statements and testimony describing the symptoms of his service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2010).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under this code, a 20 percent rating is assigned if diabetes requires insulin and a restricted diet, or where oral hypoglycemic agents and a restricted diet are required.  The next higher rating of 40 requires insulin, a restricted diet, and regulation of activities.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.

A 60 percent rating is assigned where this condition requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice monthly visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Lastly, a 100 percent rating is assigned for more severe symptoms, but also requires that the Veteran be on insulin. Id.

The following notes apply to 38 C.F.R. § 4.119, Diagnostic Code 7913.  Note (1): Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Note (2): When diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes.  Id.

Notably, service connection is in effect for the following chronic conditions determined to be associated with the service connected diabetes mellitus, type 2, with erectile dysfunction: (1) diabetic nephropathy with hypertensive nephrosclerosis and proteinuria; (2) peripheral neuropathy, left lower extremity; and (3) peripheral neuropathy, right lower extremity.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  The disability ratings for these related conditions are not on appeal, thus the Board shall not discuss further any evidence on record as to the condition of these disabilities in evaluation of the service-connected diabetes mellitus type 2 with erectile dysfunction.  

Further, in a December 2009 decision, the Board denied service connection for an eye disability (to include glaucoma).  In that denial, in part, the Board noted that during an October 2005 VA eye examination the examiner opined that the Veteran's current eye disorders were not related to or caused by his service-connected diabetes mellitus.  Thus the Board shall not consider any competent evidence on record as to the condition of any eye disorder in connection with the evaluation of the Veteran's diabetes mellitus disability.  

Although the service-connected diabetes mellitus, type 2, with erectile dysfunction, includes erectile dysfunction as a complication associated with the Veteran's diabetes mellitus type 2, there is no competent evidence or claim by the Veteran that any erectile dysfunction is productive of compensable complications so as to warrant evaluation separately from that of the diabetes mellitus type 2 under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  In this regard, at the October 2005 VA examination the examiner noted that on genitourinary examination there was no deformity.  The diagnosis was erectile dysfunction, active, controlled by Viagra.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.

The report of an April 2004 VA examination for diabetes mellitus shows that the Veteran was being treated with glyburide and metformin as well as ultralente insulin.  He had not been hospitalized for diabetes, and he reported having polyuria and polydipsia.  He reported having had some dizzy spells but was not sure if these were hypoglycemic episodes.  He followed a relevant diet for his diabetic condition and reported that his weight was going down.  He reported that he worked for the Postal Service, and exercised by walking one mile daily.

The report of an October 2005 VA examination for diabetes mellitus shows that the Veteran reported that he occasionally would feel hypoglycemic episodes for which he usually takes orange juice or something with sugar.  He had never been in a hospital for any ketoacidosis or hypoglycemic episodes.  The report noted that the Veteran was very strict with his diabetic diet, and denied any weight loss or gain.  He tried to avoid strenuous activity to prevent a hypoglycemic reaction, and walked 2 to 3 miles per day.  He was taking insulin.  Diagnoses included (1) diabetes mellitus type 2, well controlled with insulin and oral hypoglycemic medication; (2) erectile dysfunction, active, controlled by Viagra.  The examiner concluded with remarks including that the Veteran had no restrictions or regulations of activities due to his diabetes.

The report of a March 2010 VA examination for diabetes mellitus shows that the Veteran reported he experienced hypoglycemic episodes about two times per month; and had dizziness, blurred vision, and sweating.  He reported that by eating a small amount of food the symptoms were relieved.  He was otherwise asymptomatic.  He reported that he followed an ADA (American Diabetes Association) diet and had not had significant weight change over the last three months.  There was no restriction of activities related to diabetes.  The Veteran took metformin, and Humulin 70/30 insulin.  There was no history of eye or skin disease related to diabetes.  There was no history of postural hypotension to suggest a diabetic autonomic neuropathy.  The Veteran reported no history of bladder or bowel dysfunction related to diabetes.  

In order to be entitled to the next higher evaluation of 40 percent under Diagnostic Code 7913, the evidence must show that the Veteran's diabetes requires insulin, restricted diet, and a regulation of activity.  In this case, however, the clinical record, including as reflected in the reports of VA diabetes mellitus examinations in April 2004, October 2005 and March 2010, shows only that the Veteran's diabetes mellitus requires insulin and a restricted diet.  

There is no medical evidence that this condition has restricted his activities.  Regulation of activities is an essential element required for entitlement to a 40 percent disability rating under Diagnostic Code 7913.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).  The term "regulation of activities," as defined by Diagnostic Code 7913, requires that a claimant have a medical need to avoid not only strenuous occupational activity, but strenuous recreational activity as well.  Id.   At the two most recent VA examinations the examiners specifically stated that there was no restriction of activities related to diabetes.  There is no medical evidence of record to the contrary.

Therefore, there is no basis to grant a disability rating higher than 20 percent for the Veteran's diabetes mellitus type 2, with erectile dysfunction.  Since there is no indication that a medical professional has restricted the Veteran's activities due to his diabetes mellitus, there is no basis to assign a disability rating higher than the existing 20 percent under Diagnostic Code 7913.  For these reasons and bases, the Board finds that the preponderance of the evidence is against an initial disability rating higher than 20 percent for the Veteran's diabetes mellitus for any period since the claim was made for an increase.  Therefore, the doctrine of reasonable doubt is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, the appeal must be denied. 


ORDER

Service connection for peripheral neuropathy of the upper extremities is denied.

A disability rating in excess of 20 percent for diabetes mellitus type 2 is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


